Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 July 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Quincy 28. July 1804.

The delays in the receipt of my letters, of which you complain are occasioned sometimes by a delay in sending them to the Post-Office, and sometimes must be accounted for by the Post-Office itself—I have oftentimes suffered the same impatience to hear from you, and last evening after having been nearly a fortnight without a line from you, received together your kind letters of the 13th: and 20th: of this month—How it happened that the first of them had been so long on the way I am unable to say, but I was joyful and grateful to receive it at last.
It grieves me to the soul to hear that the health of the children suffers already so much from the Season; and anxious as my nature has made me, I never felt the continual pains of anxiety more than I now do for them—After all, I must put my trust in Providence, and hope for the best—And I well know that every thing which the tenderest affection and the most unwearied Care can do for them will be done by you.—I have no concern about John’s running alone for two or three months to come—Extraordinary forward infants are not always the most promising, as is proved by the fate of Pichon’s poor child—
Whenever you conclude upon your visit to your Aunt, let not the manner of getting there be any difficulty, but hire a carriage without hesitation—I never can set expence in one scale, when the comfort or pleasure of my wife and children is in the other.
We have had for a fortnight past the weather uncommonly cool, but without much rain; and it has contributed to make the Season unusually healthy—There is no prevailing complaint in any part of this Country—I hope the same cool weather has to a degree at least extended to you, and will preserve from the apprehended effects of the excessive rains early in the Summer.
Mr: and Mrs: King are in Boston, or rather at Waltham at Mrs: Gore’s—They were here yesterday—Mrs: King has been troubled with a fever and ague, which he took early in the Spring, and which occasionally returns upon him.
On Thursday—(the day before yesterday) there was a funeral procession, and an Eulogium upon General Hamilton, delivered in the Chapel Church at Boston, by Mr: Otis. I did not go to hear it; for although far from being disposed at this time to contest the merits of Mr: Hamilton, but neither the manner of his Death, nor his base treatment of more than one of my connections, would permit me to join in any outward demonstration of regret which I could not feel at heart—Otis as you will readily believe acquitted himself very well of his performance.
I am going this day to Boston upon some business, and take this letter with me, that there may be no delay in its delivery to the Post–Office—We are all well—Shaw still here, but quite recovered from his illness—My dear Mother has hitherto enjoyed her health this Summer better than I have known her at any time since I returned from Europe—God Grant it may long continue.
Ever faithfully your’s.
